MEMORANDUM OF DECISION.
A Superior Court (Lincoln County) jury convicted Walter Hezik, Jr., of criminal threatening with a dangerous weapon (Class C), 17-A M.R.S.A. §§ 209, 1252(4) (1983), and driving to endanger (Class E), 29 M.R.S.A. § 1314 (Supp.1987). On his appeal he fails to persuade us that any error occurred in the trial leading to his convictions.
Rejecting the contentions made by Hezik for the first time on appeal, we find no error, let alone obvious error, in the presiding justice’s curative instruction relative to the fear element of criminal threatening or in the prosecutor’s closing argument. See State v. Nason, 498 A.2d 252, 255 (Me.1985); State v. Hinds, 485 A.2d 231, 237 (Me.1984). The exclusion of evidence about a separate protection-from-abuse proceeding against Hezik fell well within the scope of the presiding justice’s discretion to assess relevancy of proffered evidence, see Field & Murray, Maine Evidence § 401.1, at 77 (1987), and to apply the M.R.Evid. 403 balancing test.
The entry is:
Judgment affirmed.
All concurring.